Citation Nr: 1110851	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, specifically mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 until November 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran also requested a hearing before a member of the Board, which was scheduled for June 2010.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by the 10 percent disability rating previously granted him.  In his January 2009 notice of disagreement, the Veteran reported that prior to his service he worked as a photojournalist, but that he was now unable to carry the equipment necessary for that job.  He also reported that since he was forced to work in an office, his pay has significantly decreased.  In his July 2009 Substantive Appeal, he also reported that he was now unable to assist his wife with daily home maintenance and child care or work in the alternative career in construction management.  

In October 2007, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain medical records.  The Veteran submitted an address, but not the name of any medical provider.  The record does not indicate whether any action or clarification was taken in regards to this authorization.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his July 2009 Substantive Appeal, the Veteran reported that his back range of motion is more severe than indicated by the February 2008 VA examination.  Given the length of time since the last VA examination and the Veteran's complaints of pain, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria. According to the regulation, an extra-schedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation. See 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran has offered credible and detailed statements that his service-connected lumbar spine disability has made him unable to continue his previous employment as a photojournalist, photographer, or construction manager, and that he is currently limited as to his future career path.  

The Board finds that the evidence presents a case where an exceptional or unusual disability picture may exist, which is not contemplated by the schedular criteria. See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008). Thus, the RO/AMC shall consider whether this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request that the Veteran provide information and clarification regarding his treatment, which he identified in his October 2007 VA Form 21-4141, in regards to his lumbar spine claim, and determine if he wishes assistance in obtaining those records.  Such assistance should be provided by the RO/AMC if requested by the Veteran.  

2.  After any unassociated evidence is obtained and associated with the claims file, the Veteran shall be provided an appropriate VA examination by an appropriate medical professional to determine the current extent and severity of his lumbar spine disability.  

The examiner's findings should also specifically include range of motion, including the presence of any ankylosis, and any other abnormalities.  If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

3.  After the above listed development is accomplished, the RO/AMC shall review all the evidence and consider whether to refer the Veteran's case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the service-connected lumbar spine disability. In so doing, the Veteran's claim should be reviewed and any necessary development should be undertaken. 

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

